DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the application filed on 09/30/2021.

Claims 1-24 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US 2016/0285808), in view of Gurtin et al. (US 2019/0347114).

As to claim 1, Franklin discloses the invention as claimed, including a method comprising:
receiving, by a processor, a media content item from a client device (Fig. 3B; ¶0126, “A user receiving a photo, animation, video, or song in a messaging conversation may desire to respond with their own photo, animation, video, or song with just a few manipulations of a user interface”; ¶0167, “the media element 110 received by the user of the second client device 190 from the user of the client device 120”); 
causing a sharing interface to be displayed on the client device (Figs. 2A-2B; Figs. 3B-3D; ¶0112, “a user interface for the messaging application displaying a share control for approving the sharing of an imported second media element”; ¶0113; ¶0149, “The user of the messaging application 140 may select one of the messaging application share controls 220 to initiate the selection of media content for sharing in the message thread 210 with the second user”; ¶0171), the sharing interface comprising a plurality of selectable items associated with a plurality of external applications (Fig. 1; 215, 230, Fig. 2A; 235, Fig. 2B; Figs. 3C-3D; ¶0003, “sharing and remixing of media by promoting third-party sources of media content”; ¶0134, “The media servers 135 may distribute media repositories to the local media application 130 comprising bundles of media packages, wherein each of the media packages comprises a media element (a particular instance of media content) and associated information”; ¶0164, “The user interface 300 may comprise a case in which the associated media application—here the JPEGGY image sharing application”; ¶0195, “the messaging application 140 may prompt a user to approve the sharing of any media content received from an external media application or media service”; ¶0211, “prompt the direct use of an external media application 430 and launching of the external media application 430”); 
receiving from the client device a selection of a first selectable item of the plurality of selectable items, the first selectable item being associated with a first external application of the plurality of external applications (¶0019, “receiving a user media selection of the media element in the messaging application”; ¶0152, “identified that this particular media application of a plurality of media applications 130 is a favorite media application for the user…the user may have selected this media application in a prior step of media selection”; ¶0192, “receive a user media selection of the media element 110”); 
determining an attribute (115, Fig. 4) associated with the media content item (110, Fig. 4) (¶0135, “The attribution record 115 may include an inter-application link, the inter-application link identifying the media element 110 within the content space of the related media application and/or media service”; ¶0142, “re-size, re-code, change the format, or change the quality level of a media element 110”; ¶0168, “a variety of information about the media element 110 including file size, date uploaded, image size, number of times viewed, and number of times shared”; ¶0211, “The plurality of remix options may be based on a variety of sources. One or more of the remix options may prompt the use of remixing functions (e.g., filters, overlays, etc.)”); 
generating a modified media content item based on the first external application (¶0123, “media applications that grant them access to new media content and to new ways of creating and modifying content”; ¶0133, “The media applications 130 may comprise applications for one or more of searching media content, discovering media content, sharing media content, storing media content, accessing media content, modifying media content, and combining media content”; ¶0142, “the media messaging system 100 may re-size, re-code, change the format, or change the quality level of a media element 110 prior to uploading or prior to transmission to a destination second client device 190”; ¶0168, “modifications may be included in the media-element-specific page 330”; ¶0182, “allow the user to access options to remix, modify, combine, and otherwise alter an imported media element 360”; ¶0211, “The plurality of remix options may be based on a variety of sources. One or more of the remix options may prompt the use of remixing functions (e.g., filters, overlays, etc.)”); and 
causing the modified media content item to be displayed in the first external application activated on the client device (¶0047, “ receiving the media element from the media application, the media element comprising a modified version of the prior media element”; ¶0064, “receive the media element from the media application, the media element comprising a modified version of the prior media element”; ¶0127; ¶0142; ¶0151, “the user interface 225 is displaying media element display section 235”; ¶0168, “media-element-specific page 330 includes a display of the media element 110…
modifications may be included in the media-element-specific page 330”; ¶0210).

Although Franklin discloses generating a modified media content item based on the first external application, Franklin does not specifically disclose generating a modified media content item based on the attribute associated with the media content item. 
However, Gurtin discloses generating a modified media content item based on the first external application and the attribute associated with the media content item (Figs. 5-6; ¶0006, “menu element is optionally associated with a plurality of action element attributes comprising a color attribute or an action text attribute. The image element is optionally associated with a plurality of image element attributes comprising a size attribute”; ¶0039, “a customizable block configuration may allow an external application developer using a client device to select the style, number, or the display order of the elements associated with each block to be rendered for display within the message UI”; ¶0045, ““element attributes” refers to design features associated with an element such that the element, when rendered for display on a client device, reflects the features designed by an external application developer. For example, the term “size attribute” refers to a size feature for displaying an image element in a specific size”; ¶0087, “each element of the blocks may be further associated with an element value for defining an element attribute. In embodiments, each element attribute is used to define how the element may be displayed within a group-based communication interface. Multiple element values associated with the same block may be combined to form a block array for defining a specific block within a message UI”; ¶0092, “receiving customizable block data from the external application associated with the customizable block request (506)…Each element value is further associated with an element attribute defining how the element should be rendered within the message UI”; ¶0095). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Franklin to include generating a modified media content item based on the first external application and the attribute associated with the media content item, as taught by Gurtin because it would properly display the customized content items to each member of the respective group-based communication channel, thereby encouraging members to share the original content items (Gurtin; ¶0043; ¶0044).

As to claim 2, Franklin discloses the method of claim 1, wherein the attribute associated with the media content item indicates a type of media content item, wherein the type is one of: an image, a video, or an external link (¶0126, “A user receiving a photo, animation, video, or song in a messaging conversation may desire to respond with their own photo, animation, video, or song with just a few manipulations of a user interface”). 

As to claim 3, Franklin discloses the method of claim 1, wherein the attribute associated with the media content item indicates an augmentation included in the media content item (¶0135, “The attribution record 115 may include an inter-application link, the inter-application link identifying the media element 110 within the content space of the related media application and/or media service”; ¶0142, “re-size, re-code, change the format, or change the quality level of a media element 110”; ¶0168, “a variety of information about the media element 110 including file size, date uploaded, image size, number of times viewed, and number of times shared”; ¶0211, “The plurality of remix options may be based on a variety of sources. One or more of the remix options may prompt the use of remixing functions (e.g., filters, overlays, etc.)”).

As to claim 4, Franklin discloses the method of claim 1, further comprising: determining a product capability associated with the first external application (¶0001; ¶0131, “one device may tether to another, such as a smart watch tethering to a Internet-capable device (e.g., mobile phone, personal computer) or a mobile phone tethering to a personal computer”).

As to claim 5, Franklin discloses the method of claim 4, wherein generating the modified media content item based on the first external application further comprises: generating the modified media content item based on the product capability associated with the first external application (¶0123, “media applications that grant them access to new media content and to new ways of creating and modifying content”; ¶0133, “The media applications 130 may comprise applications for one or more of searching media content, discovering media content, sharing media content, storing media content, accessing media content, modifying media content, and combining media content”; ¶0142, “the media messaging system 100 may re-size, re-code, change the format, or change the quality level of a media element 110 prior to uploading or prior to transmission to a destination second client device 190”; ¶0168, “modifications may be included in the media-element-specific page 330”; ¶0182, “allow the user to access options to remix, modify, combine, and otherwise alter an imported media element 360”; ¶0211, “The plurality of remix options may be based on a variety of sources. One or more of the remix options may prompt the use of remixing functions (e.g., filters, overlays, etc.)”).

As to claim 6, Franklin discloses the method of claim 1, wherein generating the modified media content item further comprises: applying a watermark on the media content item; generating a message including a user external link, wherein the user external link is associated with a user of the client device; generating a message including an augmentation external link, wherein the augmentation external link is associated with an augmentation included in the media content item; or applying an overlay to the media content item, the overlay being associated with the user of the client device (¶0135, “The attribution record 115 may include an inter-application link, the inter-application link identifying the media element 110 within the content space of the related media application and/or media service”; ¶0142, “re-size, re-code, change the format, or change the quality level of a media element 110”; ¶0168, “a title for the media element 110 “My kitties,” a user account within the media application associated with the media element 110 or this particular sharing of the media element 110 “BEH,” a plurality of tags assigned to the media element 110 within the media application, and a variety of information about the media element 110 including file size, date uploaded, image size, number of times viewed, and number of times shared”; ¶0175, “exploring images with similar tags, exploring images with a particular tag, keyword search, natural language searches, or any other technique for searching, exploring, and discovery media content”; ¶0211, “The plurality of remix options may be based on a variety of sources. One or more of the remix options may prompt the use of remixing functions (e.g., filters, overlays, etc.)”).

As to claim 7, Franklin discloses the method of claim 1, further comprising: detecting the plurality of external applications included on the client device (¶0164, “in many cases the first user may share a media element 110 associated with a media application not currently installed by the second user…The option to install the media application may be provided by, for example, loading an application repository (e.g., an “app store”)”); and generating the plurality of selectable items associated with the plurality of external applications (¶0178, “modifying media content, the message-thread specific inter-application link may be used by the media application to direct the messaging application 140 to prompt a user of the messaging application 140 to include a received media element within a particular message thread 210”; ¶0210, “modify, combine, or otherwise alter a received prior media element 610”).

As to claim 8, Franklin discloses the method of claim 1, further comprising: receiving from the client device a selection of a recipient associated with a recipient client device; and causing the modified media content item to be displayed in the first external application activated on the recipient client device (¶0047, “ receiving the media element from the media application, the media element comprising a modified version of the prior media element”; ¶0064, “receive the media element from the media application, the media element comprising a modified version of the prior media element”; ¶0198, “The message package 170 may comprise address information identifying a user account for a recipient of the message package 170”; ¶0201, “This media content may therefore be shared through the media messaging system 100, with senders and recipients of this media content being shown attribution display elements for the media content promoting the use of the media sharing service and the media content of the media sharing service”).

As to claim 9, it is rejected for the same reasons set forth in claim 1 above. In addition, Franklin discloses a system comprising: a processor; and a memory having instructions stored thereon, when executed by the processor, causes the system to perform operations (Fig. 10; ¶0069-¶0071).

As to claim 10, it is rejected for the same reasons set forth in claim 2 above.

As to claim 11, it is rejected for the same reasons set forth in claim 3 above.

As to claim 12, it is rejected for the same reasons set forth in claim 4 above.

As to claim 13, it is rejected for the same reasons set forth in claim 5 above.

As to claim 14, it is rejected for the same reasons set forth in claim 6 above.

As to claim 15, it is rejected for the same reasons set forth in claim 7 above.

As to claim 16, it is rejected for the same reasons set forth in claim 8 above.

As to claim 17, it is rejected for the same reasons set forth in claim 1 above. In addition, Franklin discloses a non-transitory computer-readable storage medium having stored thereon, instructions when executed by a processor, causes the processor to perform operations (Fig. 10; ¶0069-¶0071).

As to claim 18, it is rejected for the same reasons set forth in claim 2 above.

As to claim 19, it is rejected for the same reasons set forth in claim 3 above.

As to claim 20, it is rejected for the same reasons set forth in claim 4 above.

As to claim 21, it is rejected for the same reasons set forth in claim 5 above.

As to claim 22, it is rejected for the same reasons set forth in claim 6 above.

As to claim 23, it is rejected for the same reasons set forth in claim 7 above.

As to claim 24, it is rejected for the same reasons set forth in claim 8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hochart (US 2019/0075340), Ferrick et al. (US 2019/0222544), CHO et al. (US 2017/0010794), Hewitt et al. (US 2006/0123347) disclose method and system for outputting for display, through a streaming application on a user device, a current video; overlaying an interactive link on a portion of the current video.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        December 17, 2022